Citation Nr: 1440230	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2. Entitlement to a rating in excess of 10 percent for status post nasal fracture and status post inferior orbital rim fracture.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1973 to August 1983.  He had subsequent service in the Army National Guard with periods of active duty from November 1990 to May 1991 and from September 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2012, the Board remanded the Veteran's claims for additional development and the case now returns for further appellate review. 

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for December 10, 2009 at the St. Petersburg RO; however, the Veteran failed to attend the hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.704(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

As the Board noted in the October 2012 remand, during the course of the appeal, the Veteran appointed a Veterans Service Organization (VSO), The American Legion, as his representative.  After the case was certified to the Board, the Veteran appointed a private attorney as his representative, which had the effect of revoking the VSO's representation.  See 38 C.F.R. § 14.631(f)(1) (2013).  Thereafter, the private attorney withdrew his representation.  See 38 C.F.R. §§ 14.631(c), 20.608(b) (2013).   In September 2012, the Board sent the Veteran a letter asking him whether he wished to appoint a new representative or represent himself.  Later that month, the Veteran responded that he wished to represent himself.  Accordingly, the Board considered the Veteran to be self-represented in this case.  The Board notes that, since the October 2012 remand, the AOJ sent the American Legion the August 2013 supplemental statement of the case (SSOC) and the American Legion submitted a March 2014 brief; however, there is no new VA Form 21-22 appointing the American Legion as a representative.  Thus, the Board once again finds that the Veteran is unrepresented in his appeal. 

In October 2013 the Veteran requested a copy of his claims file under The Freedom of Information Act (FOIA); however, in May 2014 the Veteran withdrew his FOIA request. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from August 2012 to May 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The Board notes that, according to the Veterans Appeals Control and Locator System (VACOLS), the issue of entitlement to service connection for bilateral hearing loss had been appealed from a February 2010 rating decision.  VACOLS further indicates that the Veteran entered a notice of disagreement with such denial in March 2010 and a statement of the case was issued in May 2012.  Thereafter, he perfected his appeal with a timely substantive appeal in June 2012.  However, none of the decisional documents, with the exception of the rating decision, are contained in the paper or paperless files.  Moreover, such issue has not been certified to the Board.  Therefore, the AOJ should take all necessary steps to obtain the documents relevant to such issue and associate them with the record on appeal. 

In the October 2012 remand, the Board directed that the Veteran be afforded a VA examination so as to determine the current nature and severity of his status post nasal fracture and status post inferior orbital rim fracture, to include consideration as to whether the Veteran had any scarring inside his nose.  In response to such directives, the AOJ afforded the Veteran two examinations for sinusitis and scars.  The Veteran is currently service-connected for a well-healed residual surgical scar underneath the right lower eyelid with a 10 percent rating.  As the results of the July 2013 VA scar examination suggests that the Veteran's service-connected facial scar may have increased in severity, such issue has been raised by the record.  However, such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Likewise, in April 2014, the Veteran filed new claims for service connection for health problems due to service in the Gulf War, to include a gastrointestinal disorder, irritable bowel syndrome, indigestion and functional abdominal pain syndrome, chronic fatigue, headaches, muscle and joint pain, memory problems, and insomnia.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they too are referred to the AOJ for appropriate action.  Id.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Relevant to both claims on appeal, the Board notes that the October 2012 remand directed that the AOJ associate any temporary files maintained at the RO or Appeals Management Center (AMC) with the record on appeal.  According to the August 2013 supplemental statement of the case, a temporary folder was received in June 2013.  Upon receipt of the record at the Board, a temporary folder was noted to be part of the file; however, such is not currently of record.  Despite the Board's best efforts, to include again requesting a copy of it from the RO, such folder has not been located.  Therefore, on remand, the AOJ should obtain or reconstruct, to the extent possible, the evidence and documents contained in the temporary folder that was received in June 2013 at the AMC.

Additionally, the October 2012 Board remand directed that the AOJ obtain treatment records pertaining to the Veteran's acquired psychiatric disorder, and status post nasal fracture and status post inferior orbital rim fracture from the VA facilities in Jacksonville and Gainesville, Florida, for the period from April 2008 to the present.  Upon review of the record, in October 2012, the AOJ requested records dated from July 2008 to June 2010 from the Gainesville VA Medical Center and noted that such was the parent facility of the Jacksonville VA Outpatient Clinic.  While no such records were associated with either virtual file or the paper claims file, the August 2013 supplemental statement of the case noted that such records were taken into consideration in the readjudication of the Veteran's claims.  Moreover, while VA treatment records from the North Texas Healthcare System dated from August 2012 to January 2013 were associated with the virtual record in February 2013, they were not considered by the AOJ in the August 2013 supplemental statement of the case.  There Board also notes that additional VA treatment records from the North Texas Healthcare System dated from January 2013 to May 2014 were associated with the virtual record in July 2014.  Furthermore, VA treatment records dated from June 2010 to August 2012 were never requested or obtained.  Therefore, these issues must once again be remanded to obtain outstanding VA treatment records dated from April 2008 to August 2012 and from May 2014 to the present from the Jacksonville and Gainesville, Florida, facilities and the North Texas Healthcare System.

Furthermore, upon readjudication of the Veteran's claims, the AOJ must consider the evidence in its entirety, to include the VA treatment records dated from August 2012 to May 2014 contained in his virtual file.

Additionally, with regard to the Veteran's acquired psychiatric disorder, the October 2012 remand directed that he be afforded a VA examination so as to determine the nature and etiology of such disorder, which was accomplished in July 2013.  At such time, the VA examiner stated that a diagnosis of PTSD was not confirmed during the examination.  In addition, he stated that it was less likely than not that the Veteran's depressive disorder had its onset during or is otherwise related to his active military service.  The Board finds that the July 2013 VA examination does not comply with the remand directives because he did not give a complete rationale for his negative nexus opinion for the Veteran's depression.  In addition, the Board finds that, although the VA examiner did not find that the Veteran had a current diagnosis of PTSD, he did not reconcile his determination with the PTSD diagnoses of record, including those noted in the October 2012 remand as well as a January 2013 notation in the Veteran's VA treatment records.  Thus, the Board finds that the Veteran should be scheduled for a new VA examination.  The VA examiner should determine all of the Veteran's psychiatric diagnoses and, if he is not diagnosed with PTSD, then the PTSD diagnoses of record must be reconciled.  In addition, a nexus opinion must be rendered for the Veteran's diagnosed depression. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain or reconstruct, to the extent possible, the evidence and documents contained in the temporary folder that was received at the AMC in June 2013.  All efforts should be documented.

2.  Obtain treatment records pertaining to the Veteran's acquired psychiatric disorder, and status post nasal fracture and status post inferior orbital rim fracture dated from April 2008 to August 2012 and from May 2014 to the present from the Jacksonville and Gainesville, Florida, facilities and the North Texas Healthcare System.  All reasonable attempts should be made to obtain any such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).  

If the VA examiner does not diagnose the Veteran with PTSD, then he should reconcile such conclusion with the PTSD diagnoses of record, to include those offered in 2005, 2006, and 2013. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, to include depression, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset during, or is otherwise related to, his active military service.  

Any opinions expressed must be accompanied by a complete rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the VA treatment records dated from August 2012 to January 2013 contained in the Veteran's virtual file.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



